DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
1. This office action is in response to communications filed 12/10/2021. Claims 4-9, 11-13 are original. Claims 1-3, 10, and 14-18 are previously presented.

Response to Arguments
Applicant’s arguments, see remarks pages 6-8, filed 12/10/2021, with respect to the rejection(s) of claim(s) 1-10, 11, 13, 17 and 18 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2014/0241589, Weber et al. (hereinafter Weber) in view of U.S. Patent Application 2020/0062180, Stein et al. (hereinafter Stein). have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2014/0241589, Weber et al. (hereinafter Weber) in view of U.S. Patent Application 2020/0062180, Stein et al. (hereinafter Stein) further in view of U.S. Patent 6100499 Davila.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claims 1-10, 11, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2014/0241589, Weber et al. (hereinafter Weber) in view of U.S. Patent Application 2020/0062180, Stein et al. (hereinafter Stein) further in view of U.S. Patent 6100499 Davila.

2. 	Regarding Claim 1, Weber discloses A method for determining a structural image of a window of a motor vehicle using a camera (Fig. 1: 104 camera; abstract, method for determining a structural image of a pane (e.g. window of vehicle), [0007]), the window separating the camera from surroundings of the motor vehicle ([0058], Pane 102 may be a windshield of vehicle 100. Camera 104 may be disposed in the interior of vehicle 100 in such a way that it is able to capture a surrounding area of vehicle 100 through pane 102. [0157]), the method comprising:
 	highlighting image structures ([0037], illumination of the pane) present in the structural image using an illumination of the, the image structures being suitable for ascertaining a visual impairment of a viewing of the camera through the window ([0058], pane 102 and any visibility impairment or contamination possibly situated on pane 102, for example in the form of raindrops, are shown in focus on an image provided by camera 104);
 	wherein the illumination being configured in such a way that the illumination is not detected by a driver (Fig. 16: the light source 1601 projected towards the pane and not the driver’s eyes. Fig 16;  [0158], An illustrated first beam of first radiation 1611 impinges on a region of pane 102 that is free from contamination, the first beam of radiation 1611 is able to pass through pane 102 and is not reflected (examiner notes that the if the radiation is not reflected, then it does not affect the user’s eyes, see [0157]-[0162]).
 	However, Weber may not explicitly disclose least one light source positioned outside of an interior of the motor vehicle;
 	the illumination of the window projecting light from the at least one light source to be incident on a surface of the window facing the outside of the interior of the motor vehicle,
 	Stein discloses the illumination of the window projecting light from the at least one light source to be incident on a surface of the window facing the outside of the interior of the motor vehicle (Fig. 2: 33; [0105], system 30 also includes a light source, for example a LED, mounted, for example, Inside secondary camera 33 mount. At dark nights, the light source flashes instantaneously, at a low frequency rate, such that the pulsing does not interfere with other operations of primary camera 32. When flashing, the light source illuminates windshield 12 and secondary camera 33, which is synchronized with the timing of the flashing, is imaging the lit windshield 12)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the camera as taught in Weber to incorporate a light source mounted on the camera as taught in Stein for the purposes of identifying obstruction on the windshield during dark nights (Stein, [0001]).
 	Stein does not explicitly disclose one light source positioned outside of an interior of the motor vehicle
 	Further, Davila teaches one light source positioned outside of an interior of the motor vehicle (Figs. 1 and 4: 15lamp assembly fixed onto a windshield wiper; Col. 1 lines, 11-15, a windshield wiper having integrated heat and light sources within actuator arm);

 	
3. 	Regarding Claim 2, Weber, as modified by Stein, further modified by Davila discloses The method as recited in claim 1, further comprising:
 	detecting the visual impairment ([0058], pane 102 and any visibility impairment or contamination possibly situated on pane 102. [0166], detection of contamination of a pane of a vehicle);
 	based on detecting the visual impairment ([0058], pane 102 and any visibility impairment or contamination possibly situated on pane 102. [0166], detection of contamination of a pane of a vehicle. Claim 16; Examiner notes that contamination of a pane will result in visual impairment), performing at least one of the following steps:
 	outputting a corresponding piece of information to the driver (Fig. 4; [0085], Data output by device 431 form image 418);
 	storing a corresponding piece of information in an on-board memory;
 	compensating for the image structures during analysis of image data from the camera; or
 	deactivating at least one defined, safety relevant camera function.

4. 	Regarding Claim 3, Weber, as modified by Stein, further modified by Davila discloses The method as recited in claim 1, 
 	Weber discloses wherein, the illumination is configured as incident light dark-field illumination (Fig. 18; [0164], A dark region 1803 in second image 1801. [0022], The extreme values may be especially light and especially dark regions of the structural image) or incident light bright-field illumination ([0146], the lighting should be disposed in such a way that as far as possible only the pane area used for the rain detection is illuminated).

5.	Regarding Claim 4, Weber, as modified by Stein, further modified by Davila discloses The method as recited in claim 1, 
 	Weber discloses wherein when an illumination device (Fig. 16: a first light source 1601, [0157]), and the illumination is activated when the moved illumination device is situated on an area of the window which is unable to be detected by the driver (Fig. 20; [0012], use active lighting in order to facilitate rain detection in very dark situations. [0166], Fig. 16; [0158], first radiation 1611 at pane 102 may be adjusted by a suitable angle of incidence of first radiation 1611 on a surface of pane 102).

6.	Regarding Claim 5, Weber, as modified by Stein, further modified by Davila discloses The method as recited in claim 4, 
 	Weber discloses wherein the area of the window which is unable to be detected by the driver is over a blackprint of a windshield of the motor vehicle ([0164], A dark region 1803 in second image 1801 may again be attributed to contamination at which some of the second radiation is not reflected. The more dark regions 1803 second image 1801 has, the fewer contaminants there are on the pane. Examiner notes that blackprint is a black frame in the outer area of the windshield as disclosed in applicant’s specification. Therefore the feature is inherent in windshields).

7. 	Regarding Claim 6, Weber, as modified by Stein, further modified by Davila discloses The method as recited in claim 1, 
Weber discloses wherein the visual impairment is analyzed while taking a comparison of at least two illuminated structural images of the window into account (see Fig. 16 1601 and 1602 light sources and Fig. 20; [0166], In a step 2001, a first radiation and a second radiation may be emitted in the direction toward the pane. In a step 2003, reflections of the first radiation and of the second radiation may be captured. In that operation, the first radiation and the second radiation may be emitted in succession... analyze an average brightness variation of an image or analyze structures present in an image).

8.	Regarding Claim 7, Weber, as modified by Stein, further modified by Davila discloses The method as recited in claim 1, 
 	Weber discloses wherein when an illumination device is moved ([0158], first radiation 1611 at pane 102 may be adjusted by a suitable angle of incidence of first radiation 1611 on a surface of pane 102. For that purpose, first light source 1601 may be oriented accordingly), at least two illuminated structural images of the window at different positions of the illumination device are taken into account for analyzing the visual impairment (see Fig. 16: 1601 and 1602 light sources; [0058], pane 102 and any visibility impairment or contamination possibly situated on pane 102. [0166], detection of contamination of a pane of a vehicle).

9. 	Regarding Claim 8, Weber, as modified by Stein, further modified by Davila discloses The method as recited in claim 1, 
 	Weber discloses wherein at least two illuminated structural images of the window at different points in time are taken into account for analyzing the visual impairment ([0030], possible to detect a change in the visibility impairments with time. Fig. 4; [0083], The time intervals between the combined images may each be identical or different), when an illumination device is moved [0158], first radiation 1611 at pane 102 may be adjusted by a suitable angle of incidence of first radiation 1611 on a surface of pane 102, wherein two illuminated structural images of the window at a same position of the illumination device at different points in time are taken into account (Fig.16; [0177], with all the lighting variants, there is the possibility of using at the same time the optical additional components of the pane focusing).

10. 	Regarding Claim 9, Weber, as modified by Stein, further modified by Davila discloses The method as recited in claim 1, 
 	Weber discloses wherein at least two illuminated structural images of the window at different light wavelengths are taken into account for analyzing the visual impairment when an illumination device is moved ([0042], The first and second radiation may differ in respect of their wavelengths. [0158], first radiation 1611 at pane 102 may be adjusted by a suitable angle of incidence of first radiation 1611 on a surface of pane 102), two illuminated structural images of the window at a same position of the illumination device having different wavelengths are taken into account (Fig.16; [0042], The first and second radiation may differ in respect of their wavelengths. [0177], with all the lighting variants, there is the possibility of using at the same time the optical additional components of the pane focusing).

11. 	Claim 10 is a device claim, rejected with respect the same limitation rejected in the method claim 1.

12. 	Regarding Claim 11, Weber, as modified by Stein further modified by Davila discloses The device as recited in claim 10, 
Weber discloses wherein the device is positioned at least partially on an outside of the window (Fig. 1: 104; [0008], the image-capturing device may be a fixedly installed camera, it may be a mobile image-capturing device disposed, in a vehicle).

13. 	Regarding Claim 12, Weber, as modified by Stein, further as modified by Davila discloses The device as recited in claim 10, 
 	Weber, as modified by Stein does not explicitly disclose wherein the device is integrated at least partially into a windshield wiper and/or is configured to be mounted on a windshield wiper 
 	Further, Davila teaches wherein the device is integrated at least partially into a windshield wiper and/or is configured to be mounted on a windshield wiper (Col. 1 lines, 11-15, a windshield wiper having integrated heat and light sources within actuator arm);
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light source configuration as taught in Weber placing it within the windshield wiper actuator arm as taught in Davila for the purposes of aiding in use under conditions of dark, ice and snow buildup (Davila, Col. 1 lines, 11-15).

14. 	Regarding Claim 13, Weber, as modified by Stein, further modified by Davila discloses The device as recited in claim 10, 
 	Weber discloses wherein the device includes an illumination device for illuminating the window (Fig. 16: 1611 illuminates the window), the illumination device being configured in such a way that the illumination takes place exclusively over a subsection of the window ([0061], video-based rain detection subdivided into a plurality of subsections).

Regarding Claim 14, Weber discloses The device as recited in claim 10, wherein the at least one light source (see Fig. 16 1601 and 1602 light sources) 
 	However, Weber does not explicitly disclose at least one light source light source is formed in and/or on at least one of: (i) an end web of a windshield wiper, (ii) a center web of the windshield wiper, or (iii) a back web of the windshield wiper.
 	Stein teaches one light source light source is formed in and/or on at least one of: (i) an end web of a windshield wiper (Fig. 5; [0063], Windshield 12 has light obstructing substances 50 stuck onto windshield 12 external surfaces and blocks some of the light returning to primary camera 32)
 	Stein does not explicitly disclose one light source light source is formed in a windshield wiper
	Further, Davila teaches light source light source is formed in and/or on a back web of the windshield wiper (Col. 1 lines, 11-15, a windshield wiper having integrated heat and light sources within actuator arm);
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light source configuration as taught in Weber placing it within the windshield wiper actuator arm as taught in Davila for the purposes of aiding in use under conditions of dark, ice and snow buildup (Davila, Col. 1 lines, 11-15).
 	
16. 	Regarding Claim 15, Weber, as modified by Stein, further modified by Davila discloses The device as recited in claim 10, 
 	Weber discloses wherein the device includes a light guiding module (see Fig. 16 1601 and 1602 light sources) 
 	However, Weber not explicitly disclose wherein the device includes a light guiding module, which is formed in and/or on a back web of the windshield wiper, and the light guiding module, enabling a linear or planar illumination based on the at least one light source
Stein teaches wherein the device includes a light guiding module, which is formed in and/or on a back web of the windshield wiper, and the light guiding module, enabling a linear or planar illumination based on the at least one light source (Fig. 5: planar illumination based on light sources 32 and 33)
 	Stein does not explicitly disclose one light source light source is formed in a windshield wiper
 	Further, Davila teaches light source light source is formed in and/or on a back web of the windshield wiper (Col. 1 lines, 11-15, a windshield wiper having integrated heat and light sources within actuator arm);
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light source configuration as taught in Weber placing it within the windshield wiper actuator arm as taught in Davila for the purposes of aiding in use under conditions of dark, ice and snow buildup (Davila, Col. 1 lines, 11-15).

17. 	Regarding Claim 16, Weber as modified by Stein, further modified by Davila discloses The method as recited in claim 1, 
 	Davila discloses wherein the at least one light source is on a windshield wiper (Col. 1 lines, 11-15, a windshield wiper having integrated heat and light sources within actuator arm).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light source configuration as taught in Weber placing it within the windshield wiper actuator arm as taught in Davila for the purposes of aiding in use under conditions of dark, ice and snow buildup (Davila, Col. 1 lines, 11-15).

18. 	Regarding Claim 17, Weber, as modified by Stein, further modified by Davila discloses The method as recited in claim 1, 
Weber discloses wherein the window is a windshield of the motor vehicle (Fig. 1: 102 window pane of motor vehicle), the method further comprising:
 	positioning the camera to face an opening in a blackprint of the windshield (fig 1: 104 camera facing windshield. Examiner notes that blackprint is a black frame in the outer area of the windshield as disclosed in applicant’s specification. Therefore the feature is inherent in windshields); 
 	wherein the illumination of the window using the at least one light source illuminates the opening in the blackprint of the windshield (Fig. 16; [0157], First light source 1601 is configured to emit a first radiation 1611 in the direction of pane 102. Examiner notes that blackprint is a black frame (e.g. rubber seals) in the outer area of the windshield as disclosed in applicant’s specification. Therefore the feature is inherent in windshields)
 	
19. 	Regarding Claim 18, Weber, as modified by Stein, further modified by Davila discloses The method as recited in claim 17, further comprising: 
 	Weber discloses using the camera as part of a driver assistance system (Fig. 1, [0011], implement one or more driver assistance functions with the same camera).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422